Citation Nr: 1733856	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the discontinuance of the Veteran's VA compensation benefits from February 18, 2009 to June 4, 2009, based on fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, and from July 1980 to March 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

The Veteran requested a hearing before the Board; a hearing was scheduled for April 2017.  The Veteran postponed his hearing, and it was rescheduled for June 2017.  The Veteran failed to appear for his scheduled hearing;accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  On February 18, 2009, a warrant was issued by the Monroe County Sheriffs' Office in Bloomington, Indiana for the offense of a stolen vehicle. 

2.  The warrant remained outstanding until the Veteran's arrest on June 4, 2009.

3.  The Veteran provided credible lay evidence indicating that he did not have knowledge of an outstanding warrant, and that the case against him was reduced to a misdemeanor.

4.  There is no evidence showing the Veteran was arrested at the time of the alleged vehicle theft.

5.  There is no evidence showing the Veteran fled to avoid prosecution or custody for a felony offense.

6.  The Veteran was not fleeing to avoid confinement after conviction, and he was not in violation of conditions of probation or parole for a felony conviction.
CONCLUSION OF LAW

The criteria for the creation of an overpayment debt based on "fugitive felon" status for the period of February 18, 2009 to June 4, 2009 have not been met. 38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B  (West 2014).  The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.

The term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2016).

Evidence of record shows that on February 18, 2009, a warrant was issued by the Monroe County Sheriffs' Office in Bloomington, Indiana for the offense of a stolen vehicle.  This warrant remained outstanding until the Veteran's arrest on June 4, 2009.

The Board finds that the Veteran provided credible lay evidence indicating that he did not have knowledge of an outstanding warrant, and that the case against him was reduced to a misdemeanor.  Specifically, in a statement received in January 2010, the Veteran stated that his charge was downgraded to a misdemeanor, because he had not stolen the vehicle.  He noted that the vehicle belonged to his landlady who lives in the same house as he does and that the vehicle was sitting in their driveway.  He reported that the charge was changed to a misdemeanor after the confusion was resolved.  In an April 2010 statement, he reported that he had been taken to jail in February 2009 for an unrelated charge but was released two days later, at which time he gave jail officials his home address.  He stated that he was picked up by federal marshals four months later at his home, where he had lived for four years, and had not gone anywhere.  He noted that the car he supposedly stole was sitting in the driveway.  In an April 2010 statement from the Veteran's probation officer, she noted that the Veteran was charged with auto theft and had a warrant issued for his arrest.  She noted that records further reflect that the Veteran was arrested on June 5, 2009 and was ultimately released from custody on June 11, 2009.  She noted that it was unclear to her why the warrant remained active for four months as the defendant provided the Monroe County Jail with his address upon release.  She stated that the Veteran was placed on probation on November 11, 2009 for the offense of conversion, Class A, a misdemeanor and has not had difficulties with abiding with all conditions of probation. 

While a valid warrant was issued on February 18, 2009, the full details of the alleged felony incident, to include the Veteran's arrest or warrant notification, are not clear from the record.  While information indicates that the warrant was cleared based on the Veteran's arrest, the Board finds there is no evidence showing when the arrest warrant was served, or that he fled to avoid prosecution or custody prior to his arrest in June 2009.  The Board finds that the Veteran has credibly reported having no knowledge of an outstanding warrant against him.  Moreover, because credible lay evidence, including a statement from his probation officer, indicates the Veteran's felony case was reduced to a misdemeanor, the Board finds that the Veteran was not fleeing to avoid confinement after felony conviction, and there is no evidence showing he was in violation of conditions of probation or parole for a felony conviction.  See 38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affects payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id. The SSA's fugitive felon provision is essentially identical to the VA provision cited above. 

The United States Court of Appeals for the Second Circuit has held that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he or she is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his or her apprehension is sought.  Fowlkes v. Adamec, 432 F. 3d 90, 96-97 (2nd Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F. 2d 442, 444 (2nd Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F. 3d 277, 280 (2nd Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.

VA's Adjudication Procedure Manual provides guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary of VA benefits who is fleeing to avoid prosecution, or custody or confinement after conviction, for an offense or an attempt to commit an offense that is a felony, or who is considered a fugitive because he or she violated a condition of probation or parole imposed for commission of a felony, is presumed to be a fugitive felon for VA purposes.  Id. at 16.1a.  When a warrant is found "invalid," it would be improper to retroactively resume a beneficiary's award from the date the award was originally stopped or reduced unless the evidence of record shows the warrant was cleared within 30 days, issued in error, issued for a different person, or vacated by the issuing court.  M21-1MR Part X. 16.2.g.

While the VA Adjudication Procedures Manual indicates that an outstanding warrant creates a presumption of fugitive status, precedent requires proof of knowledge of the warrant and flight.  Because the Board is not bound by VA adjudication manuals or similar administrative issue, and in light of relevant precedent, the Board finds the mere fact that there is an outstanding warrant insufficient under the statute to find that the Veteran was "fleeing."  See Oteze-Fowlkes, 432 F. 3d at 96.

The Board parenthetically notes that a July 2010 decision on waiver or indebtedness found that the Veteran had incurred a compensation debt of $858.60 because of a failure to report that he was fugitive felon.  In the July 2010 decision, it was decided that collection of the entire debt would be against equity and good conscience; a partial waiver of $372.60 was granted.  

In this case, the Board finds that the Veteran is credible in reporting that, prior to his arrest, he did not know that a warrant had been issued; and there is no evidence to support a finding of flight.  Accordingly, the Board finds that there is no evidence of flight to avoid prosecution or custody.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law, and the overpayment was not properly created.


ORDER

The Board having determined that the discontinuance of the Veteran's VA compensation benefits from February 18, 2009 to June 4, 2009, based on fugitive felon status was not proper, the benefit sought on appeal is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


